USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:

pare Filed: [Z[2f1q
Tilton Beldner . LLP www.tiltonbeldner.com

626 RXR Plaza

Uniondale, NY 11556
Direct Tel.: (516) 262-3602
Fax: (516) 324-3170
jbeldner@tiltonbeldner.com

 

November 27, 2019
Via ECF

Hon. Judge Andrew L. Carter
U.S. District Court

Southern District of New York
40 Foley Square

New York, NY 10007

Re: Jacqueline Gray v. Mid-Bronx CCRP Early Childhood Center, Inc. et al
Index No. 18-CV-7934 (ALC) (OTW)

Dear Hon. Judge Carter:

This office is co-counsel in our representation of Defendants in the above referenced
matter, and I write to respectfully request an extension of the deadline to submit a settlement
agreement and motion for court approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir. 2015). Counsel for the parties are in the process of finalizing a written settlement
agreement, but anticipate difficulty obtaining all of the necessary signatures by the current deadline
of December 1, 2019. We respectfully request an extension until December 14, 2019. I have
conferred with counsel for Plaintiff, and he consents to this request. This is the first request for an
extension of the deadline, Should the court grant the parties’ request, no other future deadlines
would be affected.

Thank you for your time and consideration regarding this matter.
Very truly yours,

/S/
Joshua Beldner

 

CC: VIA ECF
Counsel for all parties

J ORDER

: hg CARTER, “Cem

UNITED STATES DISTRICT JUDGE

2}2]19

   

 

 
